Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 1 of 21 PageID #: 1086




                     EXHIBIT B
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 2 of 21 PageID #: 1087



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


   Edward Butowsky,

        Plaintiff,

   v.
                                                   Case No. 4:19-cv-180
   Michael Gottlieb, et al.,

        Defendants



                         NOTICE OF NON-PARTY SUBPOENAS

          NOW COMES Edward Butowsky, the Plaintiff, giving notice that he intends to

   serve the attached subpoenas on three non-parties, namely the Federal Bureau of

   Investigation, the Democratic National Committee, and CrowdStrike, Inc.

                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Attorney for Plaintiff Edward Butowsky




                                            -1-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 3 of 21 PageID #: 1088



                               CERTIFICATE OF SERVICE

          I certify that a copy of this document was emailed on July 2, 2019 to all counsel of
   record at the email addresses listed below:

          Alison Holladay Moore – amoore@thompsoncoe.com,

          Andrew Baxter Ryan – andy@ryanlawpartners.com

          Christopher Michael Hodge – chodge@skiermontderby.com

          David E McCraw – mccraw@nytimes.com

          Devin Lea Kerns – dkerns@velaw.com

          Jamison Meadville Joiner – jjoiner@jw.com

          Marc A. Fuller – mfuller@velaw.com

          Megan Marie Coker – megancoker@velaw.com

          Paul Joseph Skiermont – pskiermont@skiermontderby.com

          Robert Joseph Giglio , Jr – rj@ryanlawpartners.com

          Robert Parke Latham – blatham@jw.com

          Thomas S Leatherbury – tleatherbury@velaw.com


                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              -2-
   Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 4 of 21 PageID #: 1089
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
                       Edward Butowsky
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-0180-ALM-KPJ
                                                                              )
                    Michael Gottlieb, et al.                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                              Custodian of Records
                                                             Federal Bureau of Investigation
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The items and things described in the attached addendum.



 Place: 4965 Preston Park Boulevard                                                     Date and Time:
          Suite 100                                                                                         08/08/2019 10:00 am
          Plano, TX 75093

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/02/2019

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                      /s/ Ty Clevenger
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Edward Butowsky
                                                                        , who issues or requests this subpoena, are:
Ty Clevenger / P.O. Box 20753, Brooklyn, NY 11202 / tyclevenger@yahoo.com / 979-985-5289

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 5 of 21 PageID #: 1090
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-0180-ALM-KPJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
   Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 6 of 21 PageID #: 1091
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 7 of 21 PageID #: 1092



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


   Edward Butowsky, in his personal and
   professional capacities,

         Plaintiff,

   v.                                                   Case No. 4:19-cv-180

   Michael Gottlieb, et al.,

        Defendants


                                    SUBPOENA ADDENDUM

          The Plaintiff's subpoena commands the production of the following items, and the
   Plaintiff requests that any such production occur electronically either via email to
   Plaintiff's Counsel at tyclevenger@yahoo.com or by mailing an electronic storage device
   to Plaintiff's Counsel at P.O. Box 20753, Brooklyn, NY 11202:

        1. Produce all data downloaded from all electronic devices that belonged to Seth
           Conrad Rich (born on or about January 3, 1989) as well as all data, documents,
           records or communications indicating how the devices were obtained and who was
           responsible for downloading the information.

        2. Produce all data, documents, communications, records or other evidence indicating
           whether Seth Conrad Rich (hereinafter “Seth Rich”), his brother Aaron Rich, or
           any other person or persons were involved in transferring data from the
           Democratic National Committee to Wikileaks, either directly or through
           intermediaries.

        3.    Produce all documents, communications, records or other evidence reflecting
             orders or directions (whether formal or informal) for the handling of any evidence
             pertaining to Seth Rich's or Aaron Rich's involvement in transferring data from the
             Democratic National Committee to Wikileaks.

        4. Produce all documents, records, or communications exchanged with any other
           government agencies (or representatives of such agencies) since July 10, 2016
           regarding (1) Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in


                                                 -1-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 8 of 21 PageID #: 1093



         transferring data from the Democratic National Committee to Wikileaks.

      5. Produce all recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any
         interviews of Aaron Rich or any other witness regarding (1) the death of Seth Rich
         or (2) the transfer of data from the Democratic National Committee to Wikileaks.

      6. In an August 13, 2018 letter from Assistant U.S. Attorney Kathleen Mahoney
         (EDNY) to Ty Clevenger pertaining to Ty Clevenger v. U.S. Department of
         Justice, et al., Case No. 18-CV-01568 (EDNY), Ms. Mahoney wrote that she had
         conferred with the FBI (her client) regarding whether it assisted the Seth Rich
         investigation:
                I subsequently ascertained from the FBI that as part of the search that it
                conducted in response to your FOIA request, the Washington, D.C. Field
                Office was contacted. They responded that they did not open a case or
                assist in the investigation and have no records.
         In an August 22, 2018 letter from Assistant U.S. Attorney Kathleen Mahoney
         (EDNY) to Magistrate Judge Lois Bloom in the same case, Ms. Mahoney wrote as
         follows:
                Plaintiff then inquired by email on August 16, whether the FBI had
                searched for records with the Computer Analysis and Response Team
                (“CART”). On August 20, the undersigned responded by email that the FBI
                had advised that it did not reach out to CART because the FBI had not
                assisted in the investigation (the D.C. police declined the FBI’s assistance)
                but that the searches that the FBI did conduct would have located any
                CART records.
         Produce all records, documents, data, or communications (e.g., text messages or
         telephone records) identifying the person or persons who offered FBI assistance
         and the person or persons who declined it on behalf of the D.C. police. Also
         produce the full contents of any such communications wherein the offer of
         assistance was made or rejected.

      7. Produce all data, documents, records or communications obtained by the FBI's
         Computer Analysis and Response Team (“CART”) regarding Seth Rich and/or
         Aaron Rich.

      8. Produce all data, documents or records (including texts or emails) that reflect any
         meetings or communications from July 10, 2016 until July 10, 2017 between
         former FBI Deputy Director Andrew McCabe and any and all of the following: (1)
         Seymour Myron "Sy" Hersh (born on or about April 8, 1937); (2) Washington,
         D.C. Mayor Muriel Bowser; and/or (3) former Democratic National Committee
         Interim Chairwoman Donna Brazile.




                                             -2-
   Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 9 of 21 PageID #: 1094
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
                       Edward Butowsky
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-0180-ALM-KPJ
                                                                              )
                    Michael Gottlieb, et al.                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                             Custodian of Records
                                                             Democratic National Committee
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The items and things described in the attached addendum.



 Place: 4965 Preston Park Boulevard                                                     Date and Time:
          Suite 100                                                                                         08/08/2019 10:00 am
          Plano, TX 75093

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/02/2019

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                      /s/ Ty Clevenger
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Edward Butowsky
                                                                        , who issues or requests this subpoena, are:
Ty Clevenger / P.O. Box 20753, Brooklyn, NY 11202 / tyclevenger@yahoo.com / 979-985-5289

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 10 of 21 PageID #:
                                            1095
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-0180-ALM-KPJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
       Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 11 of 21 PageID #:
                                           1096
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 12 of 21 PageID #:
                                    1097


                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


 Edward Butowsky, in his personal and
 professional capacities,

       Plaintiff,

 v.                                                 Case No. 4:19-cv-180

 Michael Gottlieb, et al.,

      Defendants



                                 SUBPOENA ADDENDUM

        The Plaintiff's subpoena seeks information about the unauthorized removal of data
 from Democratic National Committee (hereinafter “DNC”) computer servers in 2016,
 data which was later published by Wikileaks. That event will hereinafter be referred to as
 the “2016 Data Breach.” The subpoena commands the production of the items or things
 listed below, and the Plaintiff requests that any such production occur electronically
 either via email to Plaintiff's Counsel at tyclevenger@yahoo.com or by mailing an
 electronic storage device to Plaintiff's Counsel at P.O. Box 20753, Brooklyn, NY 11202.
 All data should produced in an unencrypted form.

      1. Produce unredacted copies of all reports (and draft reports) that CrowdStrike, Inc.
         (hereinafter “CrowdStrike”) prepared or submitted regarding the 2016 Data
         Breach (or any other breaches of DNC servers during 2016).

      2. Produce mirror image(s) of the disks that were breached during the 2016 Data
         Breach (or any other security breaches of DNC servers during 2016) as of the time
         those breach(es) was/were first detected by CrowdStrike and/or the DNC system
         administrator.

      3. Produce all documents, communications, records or other evidence regarding the
         2016 Data Breach (or any other security breaches of DNC servers during 2016)
         that were exchanged between (1) the DNC, and (2) government investigators (e.g.,
         the FBI or Metropolitan Police Department), the U.S. Department of Justice,
         members of Congress, Congressional personnel, or CrowdStrike or its


                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 13 of 21 PageID #:
                                    1098


       representatives.

    4. For the period from January 1, 2016 until July 10, 2016, produce user access logs
       for each of the disks identified in Paragraph 2.

    5. For the period from January 1, 2016 to July 10, 2016, produce records indicating
       all occasions (time and date) that Seth Rich downloaded or saved onto any device
       (e.g., flash drive, data disc, etc.) more than 10 GB of data from Democratic
       National Committee servers, as well as records reflecting the exact amount of data
       greater than 10 GB that Seth Rich downloaded.

    6. For the period from January 1, 2016 to July 10, 2016, produce records indicating
       all other occasions (time and date) that more than 10 GB of data were downloaded
       or saved from Democratic National Committee servers onto any device (e.g., flash
       drive, data disc, etc.), as well as records reflecting (1) the exact amount of data
       greater than 10 GB that was downloaded and (2) the person or persons responsible
       for each such download.

    7. Produce for inspection the actual servers that were breached as part of the 2016
       Data Breach. If the servers were destroyed or if data relevant to the breach was
       altered, removed or destroyed, produce records reflecting the same. Note: If the
       servers cannot be produced in Texas (e.g., because they are still in use elsewhere),
       then the Plaintiff's experts are willing to inspect them at a mutually agreeable
       location.

    8. For the 120 days preceding Seth Rich's death, produce all texts, emails and/or
       instant messages exchanged among/between Seth Rich and any other person or
       persons. Also produce all texts, emails and/or instant messages that referenced
       Seth Rich during that time period.

    9. Produce records or communications identifying all individuals and/or entities
       (government or otherwise) who were allowed to examine the DNC servers (or
       mirror images of those servers) after the 2016 Data Breach or after any other
       security breaches of DNC servers during 2016.

    10. Produce all documents, records, or communications setting the parameters of what
       information CrowdStrike was or was not allowed to share with government
       agencies or representatives (e.g., FBI, Metropolitan Police, Congressional
       investigators, etc.) regarding the unauthorized release of data from Democratic
       National Committee servers. If, for example, an email forbade CrowdStrike (or its
       representatives) from sharing certain information from the FBI, that email should
       be produced.



                                           -2-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 14 of 21 PageID #:
                                    1099


    11. Produce all metadata (e.g., download speeds, file markings, etc.) indicating
       whether the 2016 Data Breach was the result of (1) outside forces (e.g., Russian
       agents, Pakistani agents, etc.) who hacked the servers from a remote location or
       (2) an individual or individuals who entered DNC facilities and downloaded the
       data onto a storage device.

    12. Produce all documents, communications, records or other evidence (including
        written reports) suggesting that someone other than Russian hackers may have
        been responsible for the 2016 Data Breach.

    13. Produce all documents, communications, records or other evidence (including
        written reports) suggesting that Imran Awan, Abid Awan, Jamal Awan, Hina Alvi,
        and/or Rao Abbas improperly accessed data, improperly removed data, or
        otherwise compromised the security of the DNC's computer systems.

    14. Produce all documents, communications, records or other evidence (including
        written reports) indicating what role, if any, that Imran Awan, Abid Awan, Jamal
        Awan, Hina Alvi, and/or Rao Abbas held with respect to the DNC and/or its
        information systems (e.g., employment status and title; contractor status; or
        subcontractor status) during 2016.

    15. Produce all documents, communications, records or other evidence indicating
        whether the DNC had terminated Seth Rich or was planning to terminate Seth
        Rich as of the date of his death.

    16. Produce a copy of Seth Rich's final paycheck (after deposit) or records indicating
        the bank and account into which his final earnings were deposited.

    17. A July 18, 2018 Washington Post article (https://www.washingtonpost.com/
       news/politics/wp/2018/07/13/timeline-how-russian-agents-allegedly-hacked-the-
       dnc-and-clintons-campaign/?noredirect=on&utm_term=.a1fd9f9dba2a)            lists
       several alleged dates that Russian hackers tried to compromise DNC servers:

              March 15, 2016. Russian hackers allegedly begin trying to identify
              vulnerabilities in the network of the Democratic National Committee.
              April 18, 2016. Hackers allegedly gain access to the DNC network using
              credentials stolen from a Democratic Congressional Campaign Committee
              (“DCCC”) employee. By June, they’ve allegedly compromised 33
              computers, using the same relay system as for the DCCC
              April 22, 2016. Hackers allegedly compress and steal several gigabytes of
              opposition research material.
              May 2016. Both the DCCC and DNC become aware that their networks
              have been compromised.

                                           -3-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 15 of 21 PageID #:
                                    1100


             May 25 – June 1, 2016. Hackers allegedly access the DNC’s Microsoft
             Exchange server and steal thousands of emails.

       Produce all evidence (e.g. user logs) that corroborates or refutes the Washington
       Post's allegations above regarding the activities of Russian hackers.

    18. If any item or thing requested by this subpoena was destroyed, produce
        documents, communications, records or other evidence indicating as much.




                                          -4-
        Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 16 of 21 PageID #:
                                            1101
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
                       Edward Butowsky
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-0180-ALM-KPJ
                                                                              )
                    Michael Gottlieb, et al.                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                   Custodian of Records or Registered Agent
                                                                  CrowdStrike, Inc.
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The items and things described in the attached addendum.



 Place: 4965 Preston Park Boulevard                                                     Date and Time:
          Suite 100                                                                                         08/08/2019 10:00 am
          Plano, TX 75093

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/02/2019

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                      /s/ Ty Clevenger
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Edward Butowsky
                                                                        , who issues or requests this subpoena, are:
Ty Clevenger / P.O. Box 20753, Brooklyn, NY 11202 / tyclevenger@yahoo.com / 979-985-5289

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 17 of 21 PageID #:
                                            1102
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-0180-ALM-KPJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
       Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 18 of 21 PageID #:
                                           1103
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 19 of 21 PageID #:
                                    1104


                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


 Edward Butowsky, in his personal and
 professional capacities,

       Plaintiff,

 v.                                                 Case No. 4:19-cv-180

 Michael Gottlieb, et al.,

      Defendants



                                SUBPOENA ADDENDUM

        The Plaintiff's subpoena seeks information about the unauthorized removal of data
 from Democratic National Committee (hereinafter “DNC”) computer servers in 2016,
 data which was later published by Wikileaks. That event will hereinafter be referred to as
 the “2016 Data Breach.” The subpoena commands the production of the items or things
 listed below, and the Plaintiff requests that any such production occur electronically
 either via email to Plaintiff's Counsel at tyclevenger@yahoo.com or by mailing an
 electronic storage device to or by mailing an electronic storage device to 4965 Preston
 Park Blvd., Suite 100, Plano, TX 75093. All data should produced in an unencrypted
 form.

      1. Produce unredacted copies of all reports (and draft reports) that CrowdStrike, Inc.
         (hereinafter “CrowdStrike”) prepared or submitted regarding the 2016 Data
         Breach (or any other breaches of DNC servers during 2016).

      2. Produce all raw data that CrowdStrike relied on to produce any and all reports
         identified above in Paragraph 1. This would include, for example, mirror images
         of any servers that were breached.

      3. Produce all documents, communications, records or other evidence regarding the
         2016 Data Breach that were exchanged between (1) CrowdStrike, its
         representatives, or its agents and (2) government investigators (e.g., the FBI or
         Metropolitan Police Department), the U.S. Department of Justice, members of
         Congress, or Congressional personnel.


                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 20 of 21 PageID #:
                                    1105




    4. Produce all documents, records, or communications setting the parameters of what
       information CrowdStrike was or was not allowed to share with government
       agencies or representatives (e.g., FBI, Metropolitan Police, Congressional
       investigators, etc.) regarding the unauthorized release of data from Democratic
       National Committee servers. If, for example, an email forbade CrowdStrike (or its
       representatives) from sharing certain information from the FBI, that email should
       be produced.

    5. Produce all metadata (e.g., download speeds, file markings, etc.) indicating
       whether the 2016 Data Breach was the result of (1) outside forces (e.g., Russian
       agents, Pakistani agents, etc.) who hacked the servers from a remote location or
       (2) an individual or individuals who entered DNC facilities and downloaded the
       data onto a storage device.

    6. For the period from January 1, 2016 until July 10, 2016, produce user access logs
       for each of the disks that were breached during the 2016 Data Breach (or any other
       security breaches of DNC servers during 2016) as of the time those breach(es)
       was/were first detected by CrowdStrike and/or the DNC system administrator.

    7. For the period from January 1, 2016 to July 10, 2016, produce records indicating
       all occasions (time and date) that Seth Rich downloaded or saved onto any device
       (e.g., flash drive, data disc, etc.) more than 10 GB of data from Democratic
       National Committee servers, as well as records reflecting the exact amount of data
       greater than 10 GB that Seth Rich downloaded.

    8. For the period from January 1, 2016 to July 10, 2016, produce records indicating
       all other occasions (time and date) that more than 10 GB of data were downloaded
       or saved from Democratic National Committee servers onto any device (e.g., flash
       drive, data disc, etc.), as well as records reflecting (1) the exact amount of data
       greater than 10 GB that was downloaded and (2) the person or persons responsible
       for each such download.

    9. Produce all metadata (e.g., download speeds, file markings, etc.) indicating
       whether the 2016 Data Breach was the result of (1) outside forces (e.g., Russian
       agents, Pakistani agents, etc.) who hacked the servers from a remote location or
       (2) an individual or individuals who entered DNC facilities and downloaded the
       data onto a storage device.

    10. Produce all documents, communications, records or other evidence (including
        written reports) suggesting that someone other than Russian hackers may have
        been responsible for the 2016 Data Breach.

                                           -2-
Case 4:19-cv-00180-ALM-KPJ Document 60-3 Filed 07/11/19 Page 21 of 21 PageID #:
                                    1106




    11. Produce all documents, communications, records or other evidence (including
        written reports) suggesting that Imran Awan, Abid Awan, Jamal Awan, Hina Alvi,
        and/or Rao Abbas improperly accessed data, improperly removed data, or
        otherwise compromised the security of the DNC's computer systems.

    12.A July 18, 2018 Washington Post article (https://www.washingtonpost.com/
       news/politics/wp/2018/07/13/timeline-how-russian-agents-allegedly-hacked-the-
       dnc-and-clintons-campaign/?noredirect=on&utm_term=.a1fd9f9dba2a)            lists
       several alleged dates that Russian hackers tried to compromise DNC servers:

             March 15, 2016. Russian hackers allegedly begin trying to identify
             vulnerabilities in the network of the Democratic National Committee.
             April 18, 2016. Hackers allegedly gain access to the DNC network using
             credentials stolen from a Democratic Congressional Campaign Committee
             (“DCCC”) employee. By June, they’ve allegedly compromised 33
             computers, using the same relay system as for the DCCC
             April 22, 2016. Hackers allegedly compress and steal several gigabytes of
             opposition research material.
             May 2016. Both the DCCC and DNC become aware that their networks
             have been compromised.
             May 25 – June 1, 2016. Hackers allegedly access the DNC’s Microsoft
             Exchange server and steal thousands of emails.

       Produce all evidence (e.g., user logs) that corroborates or refutes the Washington
       Post's allegations above regarding the activities of Russian hackers.

    13. If any item or thing requested by this subpoena was destroyed, produce
        documents, communications, records or other evidence indicating as much.




                                          -3-
